DISMISS and Opinion Filed April 22, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00448-CR

                     RAYMOND LLOYD BULL, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-84497-2019

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Osborne, and Carlyle
                           Opinion by Justice Whitehill
      On February 14, 2020, a jury found Raymond Lloyd Bull guilty of possession

of a controlled substance. He filed his notice of appeal on March 10, 2020, twenty-

four days before the trial court assessed punishment, in accordance with a plea

bargain agreement, at five years in prison, probated for three years. After reviewing

the judgment, appellant’s notice of appeal, and the plea bargain agreement, we

notified the parties that we had concerns regarding the Court’s jurisdiction.

Specifically, we noted that the plea bargain agreement signed after the jury found

appellant guilty states, among other things, “Waive all appeals.” The trial court’s
certification of appellant’s right to appeal likewise states this case is “a plea-bargain

case, and the defendant has NO right to appeal” and “the defendant has waived the

right of appeal.” TEX. R. APP. P. 25.2(a)(2), (d); Jones v. State, 488 S.W.3d 801, 805

(Tex. Crim. App. 2016).

      In response, both appellant and the State filed jurisdictional letter briefs

confirming that appellant waived his right to appeal and that we lack jurisdiction.

Under these circumstances, we dismiss appellant’s appeal for want of jurisdiction.

Jones, 488 S.W.3d at 808.




                                             /Bill Whitehill/
                                             BILL WHITEHILL
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)
200448F.U05




                                          –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

RAYMOND LLOYD BULL,                         On Appeal from the 380th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 380-84497-
No. 05-20-00448-CR         V.               2019.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Whitehill. Justices Osborne and
                                            Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered April 22, 2020




                                      –3–